ORDER

PER CURIAM.
Wanda Fox appeals from an administrative determination of the Labor and Industrial Relations Commission (Commission) that she is disqualified for unemployment benefits until she has earned wages for insured work equal to ten times her benefit amount. This determination was based on a finding that Fox voluntarily left her work without good cause attributable to her work or employer.
We have reviewed the briefs of the parties, the legal file, and the record on appeal; no error of law appears. The Commission’s determination is supported by competent and substantial evidence. An extended opinion would have no prece-dential value. We have, however, provided a memorandum to the parties, for their use only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).